UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 05989 ) Exact name of registrant as specified in charter: Putnam Utilities Growth & Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Utilities Growth and Income Fund The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (99.5%)(a) Shares Value Electric Utilities (64.6%) Alliant Energy Corp. (S) 148,334 $5,480,941 American Electric Power Co., Inc. 101,500 4,414,235 Chubu Electric Power, Inc. (Japan) 119,200 3,008,751 CMS Energy Corp. 459,790 7,430,206 Consolidated Edison, Inc. (S) 100,500 4,389,840 Constellation Energy Group, Inc. 182,495 15,293,081 Dominion Resources, Inc. 260,675 21,954,049 DPL, Inc. (S) 237,151 6,303,474 DTE Energy Co. 168,100 7,796,478 Duke Energy Corp. 781,501 13,308,962 E.On AG (Germany) 29,991 4,733,106 Edison International 374,345 19,799,107 Electric Power Development Co. (Japan) 26,800 915,537 Electricite de France (France) 82,551 8,405,861 Enel SpA (Italy) 824,402 8,509,029 Entergy Corp. 267,407 26,730,004 Exelon Corp. 605,952 42,507,534 FirstEnergy Corp. 336,256 20,427,552 FPL Group, Inc. 362,696 20,938,440 Hawaiian Electric Industries, Inc. 79,100 1,804,271 Iberdrola SA (Spain) 78,871 4,379,279 ITC Holdings Corp. 116,800 4,911,440 Kansai Electric Power, Inc. (Japan) 81,400 1,801,304 Kyushu Electric Power Co., Inc. (Japan) 56,900 1,348,478 Northeast Utilities 220,263 6,021,990 PG&E Corp. 499,456 21,381,711 Progress Energy, Inc. 128,631 5,616,029 Public Service Enterprise Group, Inc. 240,420 20,712,183 RWE AG (Germany) 58,134 6,142,031 SCANA Corp. 65,700 2,455,866 Sierra Pacific Resources 374,925 5,957,558 Southern Co. (The) (S) 356,121 11,979,910 Spectra Energy Corp. 347,100 8,840,637 Suez SA (France) 152,726 8,008,620 Tohoku Electric Power Co., Inc. (Japan) 37,800 837,372 TransAlta Corp. (Canada) 125,408 3,578,710 TXU Corp. 208,709 13,618,262 Westar Energy, Inc. 76,300 1,756,426 Wisconsin Energy Corp. 288,178 12,371,482 Energy (Other) (1.5%) Comverge, Inc. (NON) (S) 65,900 2,071,896 Covanta Holding Corp. (NON) 98,146 2,225,951 Suntech Power Holdings Co., Ltd. ADR (China) (NON) (S) 59,100 2,383,503 Trina Solar, Ltd. ADR (China) (NON) 33,657 2,073,608 Engineering & Construction (0.5%) Bouygues SA (France) 40,150 Natural Gas Utilities (10.3%) Centrica PLC (United Kingdom) 549,467 3,974,706 Energen Corp. 75,800 4,010,578 Equitable Resources, Inc. 254,703 11,999,058 MDU Resources Group, Inc. 185,357 5,052,832 Osaka Gas Co., Ltd. (Japan) 1,172,000 4,021,417 Sempra Energy 271,073 14,290,969 Toho Gas Co., Ltd. (Japan) 574,000 2,673,454 Tokyo Gas Co., Ltd. (Japan) 1,096,000 4,734,269 Williams Cos., Inc. (The) 330,592 10,661,592 Oil & Gas (1.5%) Questar Corp. (S) 176,628 Power Producers (3.0%) AES Corp. (The) (NON) 520,548 10,228,768 Dynegy, Inc. Class A (NON) 330,296 2,942,937 NRG Energy, Inc. (NON) (S) 121,300 4,676,115 Publishing (0.4%) Idearc, Inc. 75,228 Regional Bells (2.5%) Verizon Communications, Inc. 348,960 Telecommunications (6.3%) CenturyTel, Inc. 53,199 2,440,238 Digi.com Berhad (Malaysia) 692,400 4,329,160 StarHub, Ltd. (Singapore) 1,284,650 2,326,430 Swisscom AG (Switzerland) 18,051 6,130,196 Telefonica SA (Spain) 609,300 14,231,387 Telenor ASA (Norway) (NON) 231,808 4,236,653 Telus Corp. (Canada) 68,759 3,777,030 Telephone (6.1%) AT&T, Inc. 643,194 25,187,477 Hellenic Telecommunication Organization (OTE) SA (Greece) 218,922 6,646,109 Telekom Austria AG (Austria) 184,065 4,476,308 Transportation Services (1.0%) Macquarie Airports (Australia) 919,455 3,402,985 TNT NV (Netherlands) 66,864 2,860,109 Utilities & Power (1.0%) Babcock & Brown Wind Partners (Australia) (S) 1,127,926 1,843,385 EDF Energies Nouvelles SA (France) 38,367 2,517,973 Tenaga Nasional Berhad (Malaysia) 429,000 1,352,607 Water Utilities (0.8%) Aqua America, Inc. (S) 90,592 1,982,153 Pennon Group PLC (United Kingdom) 206,157 2,532,975 Total common stocks (cost $439,489,959) SHORT-TERM INVESTMENTS (5.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.10% to 5.53% and due dates ranging from August 1, 2007 to September 21, 2007 (d) $26,332,210 $26,278,172 Putnam Prime Money Market Fund (e) 3,846,783 3,846,783 Total short-term investments (cost $30,124,955) TOTAL INVESTMENTS Total investments (cost $469,614,914) (b) NOTES (a) Percentages indicated are based on net assets of $597,117,209. (b) The aggregate identified cost on a tax basis is $469,983,635, resulting in gross unrealized appreciation and depreciation of $164,315,619 and $10,224,345, respectively, or net unrealized appreciation of $154,091,274. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2007, the value of securities loaned amounted to $30,495,801. The fund received cash collateral of $26,278,172, which is pooled with collateral of other Putnam funds into 56 issues of short-term investments. The fund also received high-quality, highly-rated securities of $4,961,700 in non-cash collateral. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $468,578 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $262,855,774 and $265,361,927, respectively. (S) Securities on loan, in part or in entirety, at July 31, 2007. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2007: (as a percentage of Portfolio Value) Australia 0.9% Austria 0.7 Canada 1.2 China 0.8 France 3.7 Germany 1.8 Greece 1.1 Italy 1.4 Japan 3.2 Malaysia 1.0 Netherlands 0.5 Norway 0.7 Singapore 0.4 Spain 3.1 Switzerland 1.0 United Kingdom 1.1 United States 77.4 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At July 31, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Utilities Growth & Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
